Citation Nr: 1022752	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), to include an initial 
disability rating in excess of 10 percent and a disability 
rating in excess of 30 percent, effective as of March 24, 
2008.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, granting service connection for PTSD and 
assigning a disability rating of 10 percent, effective as of 
March 26, 2002.  This claim was previously remanded by the 
Board in November 2009 for additional evidentiary 
development.  


FINDINGS OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, depressed mood, short-term memory impairment, and 
chronic sleep impairment; it is not manifested by flattened 
affect, circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of long-term 
memory, impaired judgment, or impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating of 30 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for establishing entitlement to a disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the 
present case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in November 2002, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Additional VA examinations were scheduled 
in November 2009 and January 2010, but the Veteran failed to 
report for either of these examinations and good cause has 
not been shown.  The Board observes that the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under VA regulations, it is incumbent upon 
the Veteran to submit to a VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The Veteran has not satisfied his responsibilities 
in the development of his claim for PTSD, and as such, the 
Board finds that VA has developed all relevant facts to the 
extent possible and no further assistance to the Veteran in 
developing the facts is warranted.  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Court noted that where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 10 percent 
evaluation is provided for an acquired psychiatric disorder 
that causes an occupational and social impairment with mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 
(noting and incorporating by reference VA's adoption of the 
DMS-IV for rating purposes).

Facts and Analysis

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected PTSD.  The 
Veteran indicated in his July 2004 substantive appeal that he 
was seeking entitlement to a disability rating of 50 percent.  
For historical purposes, the Veteran was granted service 
connection for PTSD in a June 2003 rating decision.  A 
disability rating of 10 percent was assigned, effective as of 
March 26, 2002.  The Veteran appealed this decision, and in a 
June 2009 rating decision, the Veteran's disability rating 
was increased to 30 percent, effective as of March 24, 2008.  
Since this grant did not constitute a full grant of the 
benefits sought on appeal, this claim is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The record contains a VA outpatient mental health progress 
note from April 2002.  The Veteran was noted to have 
fragmented sleep and a low frustration tolerance.  The 
Veteran was noted to be alert and fully oriented at the time 
of evaluation.  His mood was described as anhedonic and his 
affect was noted to be consistent with his mood.  There were 
no suicidal ideations, homicidal ideations, hallucinations or 
delusions.  The Veteran's thoughts were found to be goal-
directed, his insight to be good and his judgment to be 
intact.  The Veteran was diagnosed with chronic PTSD and a 
GAF score of 50 was assigned, which is illustrative of any 
serious impairment in social, occupational or school 
functioning.  The Veteran was noted to be working in the 
compensated work training (CWT) program as a painter at this 
time.  Another treatment record from April 2002 describes the 
Veteran's PTSD as chronic and severe with social and 
occupational impairment.  An October 2002 evaluation found 
the Veteran to be depressed and anxious.  His speech was 
described as slower than normal.  A diagnosis of chronic PTSD 
was again assigned.  

The Veteran was afforded a VA psychiatric examination in 
November 2002.  The Veteran reported frequent intrusive 
thoughts and recollections about his experiences in Vietnam.  
The Veteran also reported having nightmares and flashbacks, 
and he indicated that he had a tendency to isolate himself 
from others.  The Veteran also described feelings of 
depression and a loss of interest in pleasurable activities.  
The Veteran was diagnosed with moderate PTSD and a GAF score 
of 55 was assigned, which is illustrative of moderate 
difficulty in social, occupational, or school functioning.  
The examiner noted that the Veteran was unemployed with few 
friends and relationship difficulties.  The specific reasons 
for the Veteran's unemployment were not indicated.  

The record demonstrates that the Veteran continued to seek VA 
treatment for his PTSD following his November 2002 
examination, seeking group therapy for his PTSD.  According 
to a January 2005 VA psychiatry clinic note, the Veteran was 
experiencing decreased irritability and a brighter affect.  
However, he still reported some flashbacks, nightmares, and 
difficulty sleeping.  The Veteran denied suicidal or 
homicidal ideations at this time.  An October 2005 treatment 
record demonstrates that the Veteran's flashbacks and 
irritability had decreased some.  He again denied suicidal 
ideations, and he reported his sleep to be better with a 
decrease in nightmares.  The Veteran continued to seek group 
therapy for his PTSD after this treatment.  

In addition to a diagnosis of PTSD, a July 2007 group 
counseling note diagnosed the Veteran with recurrent moderate 
major depressive disorder.  A July 2007 treatment record 
notes that the Veteran denied suicidal or homicidal 
ideations, as well as audio or visual hallucinations.  The 
Veteran's mood and affect were described as stable and his 
thought process appeared clear, linear and goal-oriented.  
The Veteran was also found to be fully oriented to time, 
date, place and person.  A March 2008 group counseling note 
found the Veteran's mood and affect to be within normal 
limits and the Veteran again denied suicidal or homicidal 
ideations.  

The record also contains a mental health note from March 24, 
2008.  The Veteran reported that he continued to have 
difficulty sleeping at night.  He also reported that it was 
difficult to be around crowds, but he noted that this had 
improved.  The Veteran was found to be alert and oriented 
with no cognitive deficits at the time of the evaluation.  
The Veteran's grooming was adequate and he exhibited no 
impairment in motor or speech.  His mood was described as 
"worried" and his affect as euthymic.  His thought 
processes were found to be logical and goal-directed with no 
loose associations.  The Veteran denied suicidal or homicidal 
ideation and the examiner concluded that there was no 
evidence of psychosis or delusions.  The Veteran's judgment 
and insight were described as fair.  The record contains an 
additional mental health note from April 2008.  The Veteran 
reported feeling better overall with an ability to sleep.  He 
was found to be alert and oriented with no gross cognitive 
deficits.  He was well-groomed and neatly dressed at the time 
of evaluation.  Speech and motor were again found to be 
normal and the Veteran described his mood as "pretty good."  
His affect was found to be euthymic and pleasant.  The 
Veteran's thought-processes were again noted to be goal-
directed and logical with no loose associations.  There were 
no suicidal or homicidal ideations and the Veteran's judgment 
and insight were described as reality based.  

An August 2008 mental health evaluation noted that the 
Veteran's PTSD symptoms were stable, aside from the fact that 
the Veteran still awoke several times during the night.  The 
Veteran denied feeling sad, depressed or irritable, and he 
again denied any suicidal ideations.  His judgment and 
insight were described as fair.  

Finally, the Veteran was scheduled for a more recent VA 
examination in November 2009 and January 2010.  However, both 
of these examinations were cancelled for the Veteran's 
failure to report.  The provisions of 38 C.F.R. § 3.655 state 
that when a claimant fails to report for an examination in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Since the 
Veteran failed to report to these examinations, any further 
evidence that may have been beneficial to the Veteran's claim 
is not available.  

Based on the above evidence, the Board finds that the Veteran 
is entitled to an initial disability rating of 30 percent.  
As already noted, a 30 percent evaluation is warranted when 
there is evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

According to the Veteran's November 2002 VA examination, the 
Veteran was noted to have moderate social and occupational 
impairment as a result of his PTSD.  The examiner concluded 
that the Veteran had a mildly depressed mood with chronic 
sleep impairment.  It was also noted that while the Veteran's 
long-term memory was intact, there was evidence of impaired 
short-term memory and concentration.  Also, a GAF score of 55 
was assigned during this examination, which is illustrative 
of more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Therefore, the evidence demonstrates that the Veteran's 
symptomatology is more appropriately represented by an 
initial disability evaluation of 30 percent, rather than the 
previously assigned 10 percent rating. 

However, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a higher 
disability rating of 50 percent at any time during the 
pendency of his claim.  A 50 percent rating is warranted when 
there is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

According to the Veteran's November 2002 VA examination, his 
long-term memory was intact.  In addition, the Veteran's 
judgment was found to be intact.  While the Veteran was noted 
to have a depressed mood, this was noted to be "mild" by 
the examiner.  There was also no evidence of a flattened 
affect, circumlocutory or stereotyped speech, or panic 
attacks more than once a week during this examination.  
Therefore, the preponderance of the evidence of record 
demonstrates that an initial disability rating of 50 percent 
is not warranted.  

Subsequent treatment records confirm that the Veteran is not 
entitled to a disability rating in excess of 30 percent at 
any other time during the pendency of his claim.  According 
to an April 2002 VA outpatient treatment record, the 
Veteran's judgment was intact and a GAF score of 55 was 
assigned.  A January 2005 VA treatment record noted that the 
Veteran had a brighter affect as well.  The Veteran also 
reported an improvement in his sleep patterns upon treatment 
in October 2005.  The Veteran was also noted to have a stable 
mood and affect upon treatment in July 2007, and a March 2008 
record found the Veteran's mood and affect to be within 
normal limits.  Mental health notes from March 2008 and April 
2008 noted that the Veteran had no impairment in motor or 
speech and he was found to have fair judgment and insight and 
reality based judgment and insight, respectively.  Finally, 
upon treatment in August 2008, the Veteran denied feelings of 
depression, and his judgment was again found to be fair.  
This evidence demonstrates that the Veteran's disability 
rating has been more appropriately rated as 30 percent 
disabling throughout the pendency of his claim.  In fact, the 
evidence suggests that the Veteran's symptomatology has 
continued to improve, as he no longer exhibits symptoms of 
depression and sadness.  

The Board recognizes that the Veteran's PTSD was described as 
"severe" upon treatment in April 2002 and a GAF score of 50 
was assigned.  GAF scores, and an examiner's use of terms 
such as "mild" or "severe," are not dispositive, however.  
The social worker who authored this note did not describe any 
of the associated symptomatology that resulted in a 
conclusion of "severe" impairment, other than to say that 
the Veteran suffered from social and occupational impairment.  
Also, a GAF score of 50 is meant for serious symptoms, such 
as suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or serious social or occupational impairment.  
The Veteran has routinely denied suicidal ideations, and 
there is no evidence of obsessional rituals, frequent 
shoplifting, or serious social or occupational impairment.  
As such, the Board does not find that the use of the term 
"severe" or the assignment of a GAF score of 50 in April 
2002 suggests entitlement to a disability rating in excess of 
30 percent.  

The Board recognizes that the Veteran believes he is entitled 
to an initial disability rating in excess of 30 percent.  
According to his July 2004 appeal to the Board, the Veteran 
indicated that he felt he was entitled to a disability rating 
of 50 percent.  However, as outlined above, the Veteran's 
symptomatology is more appropriately represented by a 30 
percent disability evaluation, rather than a 50 percent 
disability evaluation, throughout the pendency of his claim.  
The Veteran did not offer any testimony or explanation as to 
why he felt he was entitled to a 50 percent disability 
rating, and as such, this statement is of little probative 
value.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's symptoms associated with his service-connected 
PTSD are occupational and social impairment with depressed 
mood, impaired short-term memory, anxiety, and chronic sleep 
impairment.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The rating criteria reasonably describe the Veteran's 
disability and referral for consideration of an 
extraschedular rating is not warranted.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court in the case of Fenderson 
v. West would be in order.  See 12 Vet. App. 119 (1999).  
However, as discussed in detail above, the preponderance of 
the evidence demonstrates that the Veteran's PTSD is more 
appropriately rated as 30 percent disabling, rather than a 
higher disability rating, at all times during the pendency of 
his claim.  As such, staged ratings are not warranted.  

Finally, the Board has considered whether the Veteran may be 
entitled to a total disability rating based on individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 
447 (2009) (holding that TDIU is an element of all appeals of 
an increased rating).  TDIU is granted where a Veteran's 
service-connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In the 
present case, the Veteran has not alleged that he is 
unemployable as a result of his PTSD and there is no evidence 
of record demonstrating this fact either.  In addition, the 
Veteran is not seeking the highest disability rating 
available, as he clarified in his July 2004 appeal to the 
Board that he was seeking a 50 percent disability rating.  
Accordingly, the Board concludes that the Veteran in this 
case has not raised a claim of entitlement to TDIU and that 
referral for TDIU is not warranted.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to an 
initial disability rating of 30 percent.  See 38 U.S.C.A. 
§ 5107(b).  However, the preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 30 percent, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran 
is entitled to an initial disability rating of 30 percent, 
and the Veteran's claim is granted in this regard only.  


ORDER

Entitlement to an initial disability rating of 30 percent for 
PTSD is granted.  

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


